
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.50


LTC PROPERTIES, INC.

LTC PROPERTIES, INC. 2004 STOCK OPTION PLAN
NONSTATUTORY STOCK OPTION AGREEMENT


        LTC Properties, Inc., a Maryland corporation (the "Corporation"), and
«Optionee», an employee of the Corporation or one of its Subsidiaries (the
"Optionee"), for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged and intending to be legally bound hereby, agree as
follows:

1.Grant of Option.    The Corporation hereby confirms that on «Date», the
Corporation's Board of Directors approved the grant to the Optionee on
«Grantdate» (the "Date of Grant") of an option (the "Option") to purchase
«Amount» shares of Common Stock, par value $0.01 per share, of the Corporation
(the "Common Stock") at an option price of $«Price» per share, under and subject
to the terms and conditions of the Corporation's 2004 Stock Option Plan (the
"Plan") and this Agreement. The Plan is incorporated by reference and made a
part of this Agreement as though set forth in full herein. Terms which are
capitalized but not defined in this Agreement have the same meaning as in the
Plan unless the context otherwise requires.

The Option confirmed hereby is a "nonstatutory stock option," i.e., a stock
option which does not qualify under section 422 or section 423 of the Internal
Revenue Code of 1986, as amended. Subject to the provisions of
(i) Section 5.3(b) of the Plan regarding exerciseability of stock options upon
termination of employment, and (ii) Section 8.1 of the Plan regarding
exerciseability of stock options after the death of Optionee, the Option is
exercisable in accordance with the following schedule set forth below:

On or after «1anniversary», «onethird» shares subject to the Option; and

On or after «2anniversary», «onethird» shares subject to the Option; and

On or after «3anniversary», «onethird» shares subject to the Option; and

and unexercised options will expire at the close of business on the seven year
anniversary of each above exercise date. For purposes of the foregoing schedule,
any fractional shares shall be rounded up to the next whole share.
Notwithstanding the foregoing, the Committee may in its discretion authorize the
acceleration of the date on which the Option may be exercised.

2.Acceptance of Grant of Option.    The Optionee accepts the grant of the Option
confirmed by this Agreement, acknowledges having received a copy of the Plan and
agrees to be bound by the terms and provisions of the Plan, as the Plan may be
amended from time to time; provided, however, that no alteration, amendment,
revocation or termination of the Plan will, without the written consent of the
Optionee, adversely affect the rights of the Optionee with respect to the
Option.

3.Option Not Transferable.    The Option shall not be transferable otherwise
than by Will or by the laws of descent and distribution of the state of domicile
of the Optionee at the time of death, and the Option shall be exercisable during
the lifetime of the Optionee only by the Optionee.

4.Procedure for Exercise of Option.    The Option may be exercised only by
execution and delivery by the Optionee to the Corporation of an exercise form
attached as Exhibit A. Each exercise form must set forth the number of whole
shares of Common Stock as to which the Option is exercised and must be dated and
signed by the person exercising the Option. Subject to the last sentence of this
Section 4, the exercise is not effective until the Corporation receives payment
of the full option price for the number of shares of Common Stock as to which
the Option is exercised. The option price may be paid in cash in United States
dollars (including check, bank draft or money order), which may include cash
forwarded through a broker or

--------------------------------------------------------------------------------



other agent-sponsored exercise or financing program, discussed in the second
succeeding paragraph, in shares of already-owned Common Stock with a fair market
value (determined as provided in the Definitions of the Plan) on the date of
exercise equal to such option price, or any combination of cash and such shares
equaling such option price; provided, however, that (i) any portion of the
option price representing a fraction of a share shall be paid by the Optionee in
cash and (ii) no shares of already-owned Common Stock which have been held for
less than six months may be delivered in payment of the option price.

The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Common Stock as to the amount of any cash
required to be paid to the Corporation representing a fraction of a share, and
such person will be required to pay any such cash directly to the Corporation
before any distribution of certificates representing shares of Common Stock will
be made. The person exercising the Option should execute the form of assignment
on the back of the certificate or should deliver an executed Assignment Separate
from Certificate with respect to each stock certificate delivered in payment of
the option price. Delivery of shares of already-owned Common Stock in payment of
the option price may also be accomplished through the effective transfer to the
Corporation of shares held through a broker or other agent.

The Optionee may choose to exercise an Option by participating in a broker or
other agent-sponsored exercise or financing program. If the Optionee so chooses,
the Corporation will deliver the shares of Common Stock acquired pursuant to the
exercise of the Option to the broker or other agent, as designated by the
Optionee, and will cooperate with all other reasonable procedures of the broker
or other agent to permit participation by the Optionee in the sponsored exercise
or financing program. Notwithstanding any procedures of the broker or other
agent-sponsored exercise or financing program, no exercise of an Option shall be
deemed to occur and no shares of Common Stock will be issued until the
Corporation has received full payment in cash (including check, bank draft, or
money order) for the option price from the broker or other agent.

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option, and the signature on all certificates or Assignments
Separate from Certificate for shares delivered in payment of the option price
must be guaranteed by a commercial bank or trust company or by a firm having
membership in the New York Stock Exchange, Inc., the American Stock
Exchange, Inc., or the National Association of Securities Dealers, Inc.

The date of exercise of the Option is the date on which the exercise form or
forms, proof of right to exercise (if required) and payment of the option price
in cash or shares of already-owned Common Stock are received by the Corporation
at the address set forth on the cover page of this Agreement, (or in the case of
cash, by effective transfer to the Corporation's account). For purposes of
determining the date of exercise where payment of the option price is made in
shares of already-owned Common Stock, any cash required to be paid to the
Corporation with respect to a fraction of a share shall not be taken into
account in determining whether payment of the option price has been made.

5.Issuance of Certificates.    Subject to the second paragraph of Section 4 of
this Agreement and this Section 5, the Corporation will issue a certificate or
certificates representing the number of shares of Common Stock for which the
Option is exercised as soon as practicable after the date of exercise. In lieu
of certificates, the Corporation may cause all or part of such shares to be
transferred to an account of the person exercising the option with a broker or
other agent. Unless the person exercising the Option otherwise directs the
Corporation in writing, the certificate or certificates will be registered in
the name of the person exercising the Option

2

--------------------------------------------------------------------------------



and delivered to such person. If the option price is paid in whole or in part
with shares of already-owned Common Stock, the Corporation will issue at the
same time and return it to the person exercising the Option a certificate
representing the number of any excess shares included in any certificate or
certificates delivered to the Corporation at the time of exercise.

Under Section 6.3 of the Plan, the obligation of the Corporation to issue shares
on exercise of an option is subject to the effectiveness of a Registration
Statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel to the Corporation, the
condition that the shares shall have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange on which the Common Stock
shares may then be listed and all other applicable laws, regulations, rules and
orders which may then be in effect. The Corporation is not obligated to file
such a Registration Statement. If at the time of exercise of the Option, no such
Registration Statement is in effect, the issuance of shares on exercise of the
Option may also be made subject to such restrictions on the transfer of the
shares, including the placing of an appropriate legend on the certificates
restricting the transfer thereof, and to such other restrictions as the
Committee, on the advice of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws.

6.Withholding of Taxes; Notice by Optionee of Disposition of Shares Acquired
Upon Exercise of Option.    State, local or foreign income or employment taxes
may be required to be withheld by the Corporation or a Subsidiary on any
compensation income resulting from the Option, and the Optionee will pay any
such taxes directly to the Corporation or Subsidiary upon request.

If the Optionee does not pay any taxes required to be withheld directly to the
Corporation or a Subsidiary within 10 days after any request referred to in the
preceding paragraph, the Corporation or any of its Subsidiaries may withhold
such taxes from any other compensation to which the Optionee is entitled from
the Corporation or any of its Subsidiaries. The Optionee shall hold the
Corporation and its Subsidiaries harmless in acting to satisfy the withholding
obligation in this manner if it becomes necessary to do so.

7.Interpretation of Plan and Agreement.    This Agreement is the stock option
agreement referred to in Section 3.1 of the Plan. If there is any conflict
between the Plan and this Agreement, the provisions of the Plan will control.
Any dispute or disagreement which arises under or in any way relates to the
interpretation or construction of the Plan or this Agreement will be resolved by
the Committee and the decision of the Committee will be final, binding and
conclusive for all purposes.

8.Effect of Agreement on Rights of Company and Optionee.    This Agreement does
not confer any right on the Optionee to continue as an employee of the
Corporation or any of its subsidiaries or interfere in any way with the rights
of the Corporation or any Subsidiary to terminate the employment of the
Optionee.

9.Binding Effect.    This Agreement will be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Optionee.

10.Entire Agreement.    This Agreement constitutes the entire agreement between
the Corporation and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.

11.Amendment.    This Agreement may be amended only by a written instrument
signed by the Corporation and the Optionee.

3

--------------------------------------------------------------------------------



12.Section Headings.    The Section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

13.Governing Law.    This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of California.


        IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement as of the Date of Grant.


 
 
LTC PROPERTIES, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:   «CompCommChair»     Title:   Chairman, Compensation Committee
 
 
OPTIONEE:         

--------------------------------------------------------------------------------

«Optionee»

4

--------------------------------------------------------------------------------




EXHIBIT A

LTC PROPERTIES, INC.

2004 STOCK OPTION PLAN

EXERCISE NOTICE


LTC Properties, Inc.
22917 Pacific Coast Hwy, Suite 350
Malibu, California 90265

        1.    Exercise of Option.    Effective as of today,
                        , the undersigned ("Purchaser") hereby elects to
purchase            shares (the "Shares") of the Common Stock of LTC
Properties, Inc. (the "Corporation") under and pursuant to the 2004 Stock Option
Plan (the "Plan") and the Stock Option Agreement dated                        ,
(the "Option Agreement"). Subject to adjustment, if any, in accordance with
Section 8.3 of the Plan, the purchase price for the Shares shall be
$            , as required by the Option Agreement.

        2.    Delivery of Payment.    Purchaser herewith delivers to the
Corporation the full purchase price for the Shares.

        3.    Representations of Purchaser.    Purchaser acknowledges that
Purchaser has received, read and understood the Plan and Option Agreement and
agrees to abide by and be bound by their terms and conditions.

        4.    Rights as Stockholder.    Until the issuance (as evidenced by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation) of the Shares, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Shares so
acquired shall be issued to the Optionee as soon as practicable after exercise
of the Option. No adjustment shall be made for a dividend or other right for
which the record date is prior to the date of issuance, except as provided in
Section 8.3 of the Plan.

        5.    Tax Consultation.    Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of the Purchaser's purchase or
deposition of the Shares. Purchaser represents that Purchaser has consulted with
any tax consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Corporation
for any tax advice.

        6.    Entire Agreement; Governing Law.    The Plan and Option Agreement
are incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Corporation and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing

--------------------------------------------------------------------------------




signed by the Corporation and Purchaser. This agreement is governed by the
internal substantive laws, but not the choice of law rules, of California.


Submitted by:
 
Accepted by:
PURCHASER:
 
LTC PROPERTIES, INC.
    

--------------------------------------------------------------------------------

Signature
 
    

--------------------------------------------------------------------------------

By
    

--------------------------------------------------------------------------------

Print Name
 
    

--------------------------------------------------------------------------------

Its
Address:
 
Address:
 
 
22917 Pacific Coast Hwy, Suite 350     

--------------------------------------------------------------------------------

  Malibu, California 90265
    

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------





QuickLinks


LTC PROPERTIES, INC. LTC PROPERTIES, INC. 2004 STOCK OPTION PLAN NONSTATUTORY
STOCK OPTION AGREEMENT
EXHIBIT A LTC PROPERTIES, INC. 2004 STOCK OPTION PLAN EXERCISE NOTICE
